Case 2:19-cv-07376-DDP-SS Document 40 Filed 10/04/19 Page 1 of 2 Page ID #:165



  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    ANDREW LEAHY, an individual;             Case No. 2:19-cv-07376-DPP-SS
 12                      Plaintiff,             ORDER GRANTING EXTENSION
                                                OF TIME FOR AMAZON.COM
 13          v.                                 SERVICES, INC. TO RESPOND
                                                TO FIRST AMENDED
 14    NUTRIBULLET, L.L.C., a California        COMPLAINT
       Limited Liability Company,
 15    CAPITAL BRANDS, L.L.C., a
       California Limited Liability Company,
 16    HOMELAND HOUSEWARES,
       L.L.C., a California Limited Liability
 17    Company, CALL TO ACTION,
       L.L.C., a California Limited Liability
 18    Company, NUTRILIVING L.L.C.,
       AMAZON.COM SERVICES, INC., a
 19    Delaware corporation, JAZZER
       SHACK, L.L.C., a New Jersey
 20    Limited Liability Company, and
       DOES 1 through 10, inclusive,
 21
                         Defendants.
 22

 23

 24

 25

 26

 27

 28

                   ORDER ON STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT CASE NO.
                                                                      2:19-cv-07376-DDP-SS
Case 2:19-cv-07376-DDP-SS Document 40 Filed 10/04/19 Page 2 of 2 Page ID #:166



  1         Before the Court is Defendant Amazon.com Services, Inc. and Plaintiff
  2   Andrew Leahy’s Stipulation to Extend Amazon.com Services, Inc.’s Time to
  3   Respond to Plaintiff’s First Amended Complaint. Having considered the papers
  4   submitted and good cause appearing therefore, Defendant Amazon.com Services,
  5   Inc.’s deadline to answer or otherwise respond to the First Amended Complaint
  6   shall be extended by thirty (30) days, from October 8, 2019, to November 7, 2019.
  7         IT IS SO ORDERED.
  8

  9
      DATED: 10-4-2019                      ____________________________
                                            Hon. Dean D. Pregerson
 10                                         United States District Court Judge
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                              -2-
                   ORDER ON STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT CASE NO.
                                                                      2:19-cv-07376-DDP-SS
